GRAVES, Judge.
Appellant was convicted of robbery by assault under an indictment alleging the conviction for two prior felonies less than capital, and his punishment was assessed at confinement in the state penitentiary for life.
The District Attorney of Harris County, joined by our State’s Attorney, has filed a brief herein which we think properly disposes of this case, from which brief we quote as follows:
*410“It was alleged that he was the same person who in 1933 was convicted of burglary and that after such conviction became final he committed burglary for which he was convicted in 1935, and that after these convictions had become final he committed the robbery the conviction for which resulted in this appeal.
“No statement of facts or bills of exception are in the record.
“And the record contains no motion for new trial.
“The only exception is that the charge of the Court failed to ‘charge on the law of identity as applicable to this case’. No facts are set forth nor any reasons stated why this charge should have been given to the jury. It is obvious that this exception cannot be appraised in the absence of the facts.”
The judgment will be affirmed.